United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        December 24, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-40521
                          Summary Calendar



WAYNE DYANE ADAMS,

                                     Petitioner-Appellant,

versus

MARVIN D. MORRISON, Warden,

                                     Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                         USDC No. 1:03-CV-43
                        --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Wayne Dyane Adams, federal prisoner # 34109-077, appeals

the denial of his 28 U.S.C. § 2241 petition.   The respondent

has filed a motion to seal exhibits.   Adams pleaded guilty to a

charge of giving a false statement in connection with a firearm

offense.   The district court sentenced him to 41 months’

imprisonment.   Later, in state court, Adams was sentenced to 24

months’ imprisonment for a state probation violation.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40521
                                 -2-

     Adams asserts that he was entitled to credit towards his

federal sentence for the time he spent in federal custody due

to a transfer error.   For the first time in his 28 U.S.C. § 2241

petition, he argues that the Bureau of Prisons (BOP) was required

to run his federal sentence concurrently with his state sentence

as provided by the state sentencing order.

     The district court’s factual findings are reviewed for clear

error, and legal determinations are reviewed de novo.     Royal v.

Tombone, 141 F.3d 596, 599 (5th Cir. 1998).   The Attorney

General, through the BOP, determines what credit, if any, will

be awarded to a prisoner for time spent in custody prior to the

commencement of his sentence.   See United States v. Wilson,

503 U.S. 329, 337 (1992).

     Adams is not entitled to the credit that he seeks because

the time was fully credited against his state sentence.      See

18 U.S.C. § 3585(b);   Vignera v. Attorney General, 455 F.2d 637,

638 (5th Cir. 1972).   The district court reviewed Adams’s

argument that his federal sentence was to run concurrently with

his state sentence on the merits.   Adams has failed to exhaust

his administrative remedies with respect to this argument.         See

Dickerson v. Louisiana, 816 F.2d 220, 225 (5th Cir. 1987).

Nevertheless, the judgment can be affirmed on the alternative

ground that, because Adams has properly received full credit

against his state sentence, he is not entitled to credit on his

federal sentence.   See Emery v. Johnson, 139 F.3d 191, 195 (5th
                           No. 03-40521
                                -3-

Cir. 1997); Bickford v. Int’l Speedway Corp. 654 F.2d 1028, 1031

(5th Cir. 1981).   Accordingly, the judgment of the district court

is AFFIRMED.   The respondent’s motion to seal exhibits is

GRANTED.